           Case 2:18-cv-04003-SMB Document 55-3 Filed 01/28/19 Page 1 of 1



                                                   CR—2018—07544-E

      STATE OF TEXAS                                      §                               IN   THE COUNTY
                                                          §
     VS.                                                  §                  CRIMINAL COURT NO. 5
                                                          §
      JASON VANDYKE                                       §                DENTON COUNTY, TEXAS


                                                       M
             On the 28th day of      January               2019   came on to be heard the
                                                                       ,       ,


      above and foregoing Motion Requesting Forfeiture by Wrongdoing, and the Court, after
      hearing evidence and argument of counsel, is 0f the opinion that the same should be
      GRANTED/BEN-EB:

               IT IS   THERFORE ORDERED, ADJUDGED AND DECREED by the                                  Court that
     the above and foregoing          Motion Requesting Forfeiture by Wrong Doing                     is   hereby
      GRANTED/BENEB:

               IF IS   FURTHER ORDERED, ADJUDGED AND DECREED                   the Court that
                                                                                           by
      the Defendant has forfeited       by wrongdoing                        Marquardt or t0
                                                              his right to confront Isaac
      object to the admissibility of evidence 0f statements made by Isaac Marquardt based on
      Mr. Marquardt’s unavailability as a Witness in this case.



                        Signed   this the   28th     day 0f        January            ,
                                                                                          201 9   .




                                                                           MM!
                                                                     PresidiﬁQJudge




RECEIVED
Meagan  Bronder, Deputy
1/25/2019
Denton County, County Clerk
